          Case 1:20-cv-03281-AJN Document 12 Filed 08/13/20 Page 1 of 2

                                                                               21st Floor
                                                                               1251 Avenue of the Americas
                                                                               New York, NY 10020-1104

                                                                               Rachel F. Strom
                                                                               212-403-4069 tel
                                                                               212-489-8340 fax

                                                                               Rachelstrom@dwt.com




                                                August 13, 2020


BY ECF
Honorable Alison J. Nathan
United States District Judge
Southern District of New York
40 Foley Square, Room 2102
New York, New York 10007

                Re:     BYD Company Ltd. v. VICE Media LLC (20-cv-03281)

Dear Judge Nathan:

        This firm represents defendant VICE Media LLC (“VICE”) in the above-captioned action
and writes on behalf of all parties. Pursuant to this Court’s Order dated July 13, 2020, VICE will
file a motion to dismiss this action in its entirety on August 17, 2020. We now write, pursuant to
Rule 6(b) of the Federal Rules of Civil Procedure, Rules 7.1(d) and 5.2(b) of the Local Rules for
the Southern District of New York, and Rules 1.A and 1.D of Your Honor’s Individual Practices,
to respectfully request that this Court set a further briefing schedule for VICE’s motion as follows:

        (1)     Plaintiff’s Opposition to Defendants’ Motion to Dismiss shall be due on September
                14, 2020 (the current deadline is August 31, 2020).

        (2)     VICE’s Reply in Further Support of its Motion to Dismiss shall be due on October
                2, 2020 (the current deadline is September 7, 2020).

       In addition, the parties request that the Court stay all discovery as well as the time to submit
a proposed case management plan in this matter until at least October 28, 2020, although VICE
intends to file a motion to stay all discovery pending a resolution on its motion to dismiss.

        VICE submitted a request for an extension of time to answer or otherwise respond to the
Complaint, which was granted by this Court. See ECF No. 7. This is Plaintiff’s first request for
an extension. Given the complexity of the issues in this case and the upcoming religious holidays,
this additional time will give both parties a full opportunity to prepare responses to the other party’s
briefing.
          Case 1:20-cv-03281-AJN Document 12 Filed 08/13/20 Page 2 of 2




Hon. Alison J. Nathan
August 13, 2020
Page 2


        The requested extension would not affect any other deadlines in this matter, although the
Court has scheduled a discovery conference in this action for September 4, 2020. Given that the
parties intend to stay discovery until, at least, October 28, the parties defer to Your Honor as to
whether the September 4 conference should be rescheduled.

       Thank you for your consideration.

                                                     Respectfully submitted,



                                                     Rachel Strom



cc:    All counsel of record (by ECF)
